BOYD, Justice,
concurring in part and dissenting in part.
I concur with the opinion except for finding respondent guilty of depositing payroll tax money in his trust account. These funds were not personal funds but were due and payable to the Federal government. This procedure was adopted upon the advice of a certified public accountant and therefore respondent should not be found guilty or disciplined when he clearly did not intend to violate the Code of Professional Responsibility in that matter.